     Case: 1:20-cv-00820 Document #: 31-1 Filed: 02/18/20 Page 1 of 2 PageID #:638


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ESTÉE LAUDER COSMETICS LTD. and
MAKE-UP ART COSMETICS INC.,                             Case No. 19-cv-07878

                                                        Judge Edmond E. Chang
                 Plaintiffs,
                                                        Magistrate Judge Sunil R. Harjani
v.

[REDACTED] and [REDACTED],

                 Defendants.


                               DECLARATION OF JUSTIN R. GAUDIO

     I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

     and the United States District Court for the Northern District of Illinois. I am one of the

     attorneys for Plaintiffs Estée Lauder Cosmetics Ltd. and Make-Up Art Cosmetics Inc.

     (together, “Plaintiffs”). Except as otherwise expressly stated to the contrary, I have personal

     knowledge of the following facts and, if called as a witness, I could and would competently

     testify as follows:

2. As of February 18, 2020, third parties have not completed effectuating the Temporary

     Restraining Order. Plaintiffs plan to freeze financial accounts identified by the third parties.
   Case: 1:20-cv-00820 Document #: 31-1 Filed: 02/18/20 Page 2 of 2 PageID #:639


   I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

   Executed on this the 18th day of February 2020 at Chicago, Illinois.

                                            /s/ Justin R. Gaudio
                                            Justin R. Gaudio
                                            Counsel for Plaintiffs Estée Lauder Cosmetics Ltd.
                                            and Make-Up Art Cosmetics Inc.




                                               2
